Name: COMMISSION REGULATION (EEC) No 1791/93 of 30 June 1993 amending Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  beverages and sugar;  food technology
 Date Published: nan

 No L 163/20 Official Journal of the European Communities 6. 7. 93 COMMISSION REGULATION (EEC) No 1791/93 of 30 June 1993 amending Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails detailed rules of applciation and the date for a decision on possible derogations, both of which are set at 30 June 1993 , should be deferred ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Implementation Committee for Aromatized Wines, Aromatized Wine Based Drinks and Aromatized Wine-Product Cocktails, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /91 of 10 June 1991 laying down general rules on the defini ­ tion, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine product cocktails ('), as amended by Regulation (EEC) No 3279/92 (2) and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3664/91 (3), as last amended by Regulation (EEC) No 3568/92 (4), lays down transitional measures for aromatized wines, aroma ­ tized wine-based drinks and aromatized wine-product cocktails ; Whereas the final date of 30 June 1993 laid down for completing the preparation of certain products covered by Regulation (EEC) No 1601 /91 and for the first stage of the marketing thereof in a presentation complying with the provisions in force before 17 December 1991 should be extended pending the results of an in-depth technical examination relating to the use of certain substances or concerning certain preparations for a number of beverages covered by the abovementioned Regulation ; Whereas, pending the results of an in-depth examination of the problems outstanding, the date of adoption of the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3664/91 is hereby amended as follows : 1 . In Article 1 (5), '30 June 1993' is replaced by ' 16 December 1993 '. 2. In Article 2 ( 1 ) and (2), '30 June 1993' is replaced by ' 16 December 1993 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 149, 14. 6 . 1991 , p. 1 . (2) OJ No L 327, 13 . 11 . 1992, p. 1 . 0 OJ No L 348 , 17. 12. 1991 , p. 53 . 4 OJ No L 362, 11 . 12. 1992, p . 47.